As filed with the Securities and Exchange Commission onJuly 26, 2011 Securities Act File No. 333-[ ] Investment Company Act File No. 811-22590 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 xREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o PRE-EFFECTIVE AMENDMENT NO. oPOST-EFFECTIVE NO. AND/OR xREGISTRATION STATEMENT UNDER THEINVESTMENT COMPANY ACT OF 1940 o AMENDMENT NO. LAZARD MULTI-STRATEGY 1099 FUND (Exact name of registrant as specified in Charter) 30 Rockefeller Plaza New York, New York 10112-6300 (Address of Principal Executive Offices (Number, Street, City, State, Zip Code)) Registrant's Telephone Number, including Area Code (212) 632-1584 Nathan Paul 30 Rockefeller Plaza New York, New York 10112-6300 (212) 632-1584 (Name and Address of Agents for Service) Copyto: Kenneth S. Gerstein, Esq.
